DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a learning unit”, “a monitoring unit” and “a model replacement unit”  , “ a cause determination  unit” in claim, “ a certainty factor comparison unit” in claim  and “ a preprocessing unit” in claims 1-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler  et al (US Pub., 2018/0089592 A1 A1) in view of Erlandson (US Pub., 2019/0213475 A1)

With respect to claim 1, Zeiler  teaches a  an operational  support system comprising: 
 	a monitoring unit configured to perform a first certainty factor comparison to determine, each time a learning model in operation to which input data is input outputs output data (Fig. 4, 404 discloses obtain input/output information derived from ML models, the input/output information indications (i) items respectively provided as input to the ML models, (ii) prediction output respectively derived from the ML models’ processing of the items and 408 providing  the input/output information input to the second instance to train the second instance  and 410 analyze accuracy, speed, or cost of the updated second instance [certainty factor] ..   ) , whether or not a certainty factor of the learning model is below a first threshold (paragraph [0029], discloses an evaluation set of data may be held out from training to ensure unbiased evaluation of the score.., paragraph [0048], discloses based the output of machine learning model 304 and machine learing models 306 being provide any evaluation data to assess the accuracy of its subsequent output.., and paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore..); and
model replacement  unit configured to  perform, in a case where a result of the first certainty factor comparison is true, a model replacement in which the learning model in operation is replaced with any of candidate learning models having a certainty factor higher than the certainty factor of the learning model in operation in which the result of true is obtained among one or more candidate learning models corresponding to one or more learning models each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraph [0031], discloses machine learing models may replace the first instance of the machine learing model with the second instance of the machine learning models at the service platform.., one or more automated test may be executed against the second instance to validate that the second instance is making the same or better prediction, as compared to the first instance of the same machine learing .., if the score of the second instance are an improvement  over corresponding  score of the first instance of the machine  learning model) each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraphs [0054], and [0054] disclose the reference indication to a second instance of the machine  learing model (different form the first instance of the machine learning model) .., the model subsystem 114 may cause updating of the application  instance of the machine learing model by replacing for the application the first instance of the machine  learing model with the second instance  machine learing models .., and paragraph [0080], discloses a copy of a version of the machine learning model different from the version of the first instance of the machine learning model ).   
Zeiler teaches the above elements including learning unit configured to perform relearning in which one or a plurality of learning models (Fig. 3, 3A-B  300 compatible   models, Fig. 3C,   paragraph [0037], discloses user interface 300 of service platform displays representations  of component  related  to functionalities  .., components include machine learing models 302, 304, 306 and 308  and input/output path …, paragraph [0048], discloses training data may be proved to or more machine learing modes ..,     from multiple robots can be used to re-train or update machine learing models)  each having a different version (paragraph [0019], discloses different avaible/stored version of the machine learning models  and paragraph [0028], discloses platform may enable users to link different models version) and as another example, one or more instance of the model may be stored at the service platform as one or more versions of the model (e.g., designated at the service platform as different  version of the same model) (paragraph [0027]).  Zeiler is silent on the option of creating  the corrosinding machine learing model with a different  versions.    
However,  Erlandson teaches machine learning model created with a different version (paragraph [0007], discloses the computing device can then automatically and iteratively adjust each of the parameters, individually or in combination to create separate version of the machine-learing model).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the clamed invention for   one or more versions of the model of Zeiler with providing a model designers with option of crating several hundred of version  of Erlandson for allowing the model designer to creates several hundred version machine learing module using the determined descriptor value can be a single numeric values, the version of machine  learing model has the lowers descriptor value that represent a tradeoff between model size and accuracy (see, Erlandson paragraph [0007]).  

With respect to claim 2,  Zeiler in view of Erlandson teaches elements of claim 1, furthermore, Zeiler teaches  the operational support system  further comprising:
 a cause determination unit configured to perform, in a case where the result of the first certainty factor comparison is true, a cause determination on whether or not the input data that is input to the learning model in operation in which the result of true is obtained is a cause of the result, wherein the model replacement unit performs the model replacement in a case where the result of the cause determination is false (paragraph [0031], discloses machine learing models may replace the first instance of the machine learing model with the second instance of the machine learning models at the service platform.., one or more automated test may be executed against the second instance to validate that the second instance is making the same or better prediction, as compared to the first instance of the same machine learing .., if the score of the second instance are an improvement  over corresponding  score of the first instance of the machine  learning model).

With respect to claim 3,  Zeiler in view of Erlandson teaches elements of claim 2, furthermore, Zeiler teaches  the operational support system wherein the certainty factor comparison unit performs, each time the learning model in operation to which the input data is input outputs the output data, a second certainty factor comparison(Fig. 4, 404 discloses obtain input/output information derived from ML models, the input/output information indications (i) items respectively provided as input to the ML models, (ii) prediction output respectively derived from the ML models’ processing of the items and 408 providing  the input/output information input to the second instance to train the second instance  and 410 analyze accuracy, speed, or cost of the updated second instance [certainty factor] ..   ) ,  to determine whether or not the certainty factor of the learning model is below a second threshold that is closer to a reference certainty factor than the first threshold(paragraph [0029], discloses an evaluation set of data may be held out from training to ensure unbiased evaluation of the score.., paragraph [0048], discloses based the output of machine learning model 304 and machine learing models 306 being provide any evaluation data to assess the accuracy of its subsequent output.., and paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore..), 
the certainty factor comparison unit performs, in a case where a result of the second certainty factor comparison is true, a model evaluation in which at least one candidate learning model of the one or more candidate learning models is evaluated by inputting evaluation data to the candidate learning model(paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore and paragraph [0048], discloses providing input to machine learning model within may also learn based on the output of machine learing model and machine  model 306’s processing of such output (e.g., evaluation data to assess the accuracy of its subsequent  output ..)and 
in a case where the result of the first certainty factor comparison is true and also the result of the result of the cause determination is false, in the model replacement, the any of candidate learning models is a candidate learning model in which a certainty factor higher than the certainty factor of the learning model in operation is obtained in the model evaluation(paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore and paragraph [0048], discloses providing input to machine learning model within may also learn based on the output of machine learing model and machine  model 306’s processing of such output (e.g., evaluation data to assess the accuracy of its subsequent  output ..).

With respect to claim 4,  Zeiler in view of Erlandson teaches elements of claim 3, furthermore, Zeiler teaches  the operational support system  wherein
 the evaluation data is input data used for creating the at least one candidate learning model and new input data newer than the input data(Fig. 4, 404 discloses input information ), and

 the any of candidate learning models is a candidate learning model in which a certainty factor in a case where the new input data newer than the input data used for creating the candidate learning model is input to the candidate learning model is equal to or higher than the certainty factor in a case where the input data used for creating the candidate learning model is input to the candidate learning model (Fig4, 402, discloses developer to develop one or more ML models[creating the candidate learning models] and paragraph [0029], discloses  automated test may be executed against the new instance of the model to valid the new instance is making the same or better prediction ..)).
With respect to claim 5,  Zeiler in view of Erlandson teaches elements of claim 2, furthermore, Zeiler teaches  the operational support system  wherein the cause determination is to determine whether or not concept drift is specified on the basis of the input data that is input to the learning model in operation in which the result of true is obtained as the result of the first certainty factor comparison(paragraph [0040], discloses the threshold sore comparison model determine the score does not satisfy a threshold score ,…).
With respect to claim 6,  Zeiler in view of Erlandson teaches elements of claim 4, furthermore, Zeiler teaches  the operational support system wherein the learning unit regularly or irregularly performs the relearning out of synchronization with the operation monitoring(paragraphs [0047], and [0051] disclose outputs  are inaccurate…, upon being provided the reference indication inaccuracy… ) .

With respect to claim 7,  Zeiler in view of Erlandson teaches elements of claim 1, furthermore, Zeiler teaches  the operational support system wherein the certainty factor comparison unit performs, each time the learning model in operation to which the input data is input outputs the output data, a second certainty factor comparison to determine whether or not the certainty factor of the learning model is below a second threshold that is closer to a reference certainty factor than the first threshold, and the learning unit performs the relearning in which one or more learning models each having a version different from the version of the learning model in operation are created in a case where the result of the second certainty factor comparison is true(paragraph [0040], discloses the threshold sore comparison model determine the score does not satisfy a threshold score ,…).
With respect to claim 8,  Zeiler in view of Erlandson teaches elements of claim 1, furthermore, Zeiler teaches  the operational support system further comprising: a preprocess unit configured to input, to a learning model, input data relevant to a predetermined condition with regard to data representing a target, and avoid inputting, to the learning model, input data that is not relevant to the predetermined condition(paragraph [0024], discloses information related to the first item provided as input to at least one model of the machine learning models).

With respect to claim 9,  Zeiler in view of Erlandson teaches elements of claim 8, furthermore, Zeiler teaches  the operational support system  wherein the target is a product that is set as an inspection target in a product inspection, and the predetermined condition is a condition of data representing that the product is a good product(paragraph [0025], disclose provides inputs (e.g., image to be process to identify concept in the mage or other input) .
 

With respect to claim 10,  Zeiler in view of Erlandson teaches elements of claim 2, furthermore, Zeiler teaches  the operational support system 2, wherein the certainty factor comparison unit performs a model evaluation in which at least one candidate learning model of the one or more candidate learning models is evaluated by inputting evaluation data to the candidate learning model, and in a case where the result of the first certainty factor comparison is true and also the result of the cause determination is false, in the model replacement, the any of candidate learning models is a candidate learning model in which a certainty factor higher than the certainty factor of the learning model in operation is obtained in the model evaluation paragraph [0031], discloses machine learing models may replace the first instance of the machine learing model with the second instance of the machine learning models at the service platform.., one or more automated test may be executed against the second instance to validate that the second instance is making the same or better prediction, as compared to the first instance of the same machine learing .., if the score of the second instance are an improvement  over corresponding  score of the first instance of the machine  learning model).
With respect to claim 11,  Zeiler in view of Erlandson teaches elements of claim 10, furthermore, Zeiler teaches  the operational support system wherein the evaluation data is input data used for creating the at least one candidate learning model and new input data newer than the input data, and the any of candidate learning models is a candidate learning model in which a certainty factor in a case where the new input data newer than the input data used for creating the candidate learning model is input to the candidate learning model is higher than the certainty factor in a case where the input data used for creating the candidate learning model is input to the candidate learning model(paragraph [0025], discloses develop a collection of training data (or other data) that can be utilized to (i) to develop one or more machine  learning models…).
With respect to claim 12, Zeiler  teaches an operational support method  comprising:
 

performing a first certainty factor comparison to determine, each time a learning model in operation to which input data is input outputs output data (Fig. 4, 404 discloses obtain input/output information derived from ML models, the input/output information indications (i) items respectively provided as input to the ML models, (ii) prediction output respectively derived from the ML models’ processing of the items and 408 providing  the input/output information input to the second instance to train the second instance  and 410 analyze accuracy, speed, or cost of the updated second instance [certainty factor] ..   ) , whether or not a certainty factor of the learning model is below a first threshold (paragraph [0029], discloses an evaluation set of data may be held out from training to ensure unbiased evaluation of the score.., paragraph [0048], discloses based the output of machine learning model 304 and machine learing models 306 being provide any evaluation data to assess the accuracy of its subsequent output.., and paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore..); and
 performing, in a case where a result of the first certainty factor comparison is true, a model replacement in which the learning model in operation is replaced with any of candidate learning models having a certainty factor higher than the certainty factor of the learning model in operation in which the result of true is obtained among one or more candidate learning models corresponding to one or more learning models each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraph [0031], discloses machine learing models may replace the first instance of the machine learing model with the second instance of the machine learning models at the service platform.., one or more automated test may be executed against the second instance to validate that the second instance is making the same or better prediction, as compared to the first instance of the same machine learing .., if the score of the second instance are an improvement  over corresponding  score of the first instance of the machine  learning model) each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraphs [0054], and [0054] disclose the reference indication to a second instance of the machine  learing model (different form the first instance of the machine learning model) .., the model subsystem 114 may cause updating of the application  instance of the machine learing model by replacing for the application the first instance of the machine  learing model with the second instance  machine learing models .., and paragraph [0080], discloses a copy of a version of the machine learning model different from the version of the first instance of the machine learning model ).   
Zeiler teaches the above elements including performing relearning in which one or a plurality of learning models (Fig. 3, 3A-B  300 compatible   models, Fig. 3C,   paragraph [0037], discloses user interface 300 of service platform displays representations  of component  related  to functionalities  .., components include machine learing models 302, 304, 306 and 308  and input/output path …, paragraph [0048], discloses training data may be proved to or more machine learing modes ..,     from multiple robots can be used to re-train or update machine learing models)  each having a different version (paragraph [0019], discloses different avaible/stored version of the machine learning models  and paragraph [0028], discloses platform may enable users to link different models version) , developer to develop one or more machine learning models…, developer to obtain training information  for training a machine learning model (paragraph [0024])  and as another example, one or more instance of the model may be stored at the service platform as one or more versions of the model (e.g., designated at the service platform as different  version of the same model) (paragraph [0027]).  Zeiler is silent on the developer to develop one or more machine learing model with the  option of creating  the corrosinding machine learing model with a different  versions.    
However,  Erlandson teaches machine learning model created with a different version (paragraph [0007], discloses the computing device can then automatically and iteratively adjust each of the parameters, individually or in combination to create separate version of the machine-learing model).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the clamed invention for   one or more versions of the model of Zeiler with providing a model designers with option of crating several hundred of version  of Erlandson for allowing the model designer to creates several hundred version machine learing module using the determined descriptor value can be a single numeric values, the version of machine  learing model has the lowers descriptor value that represent a tradeoff between model size and accuracy (see, Erlandson paragraph [0007]).  
With respect to claim 13, Zeiler  teaches a  computer program for casing a computer to execute:
  
performing a first certainty factor comparison to determine, each time a learning model in operation to which input data is input outputs output data (Fig. 4, 404 discloses obtain input/output information derived from ML models, the input/output information indications (i) items respectively provided as input to the ML models, (ii) prediction output respectively derived from the ML models’ processing of the items and 408 providing  the input/output information input to the second instance to train the second instance  and 410 analyze accuracy, speed, or cost of the updated second instance [certainty factor] ..   ) , whether or not a certainty factor of the learning model is below a first threshold (paragraph [0029], discloses an evaluation set of data may be held out from training to ensure unbiased evaluation of the score.., paragraph [0048], discloses based the output of machine learning model 304 and machine learing models 306 being provide any evaluation data to assess the accuracy of its subsequent output.., and paragraph [0040], discloses the threshold score comparison model determine that the cored sores not satisfy a threshold sore..); and
 performing, in a case where a result of the first certainty factor comparison is true, a model replacement in which the learning model in operation is replaced with any of candidate learning models having a certainty factor higher than the certainty factor of the learning model in operation in which the result of true is obtained among one or more candidate learning models corresponding to one or more learning models each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraph [0031], discloses machine learing models may replace the first instance of the machine learing model with the second instance of the machine learning models at the service platform.., one or more automated test may be executed against the second instance to validate that the second instance is making the same or better prediction, as compared to the first instance of the same machine learing .., if the score of the second instance are an improvement  over corresponding  score of the first instance of the machine  learning model) each having a version different from a version of the learning model in operation, as a learning model of an operation target (paragraphs [0054], and [0054] disclose the reference indication to a second instance of the machine  learing model (different form the first instance of the machine learning model) .., the model subsystem 114 may cause updating of the application  instance of the machine learing model by replacing for the application the first instance of the machine  learing model with the second instance  machine learing models .., and paragraph [0080], discloses a copy of a version of the machine learning model different from the version of the first instance of the machine learning model ).   
Zeiler teaches the above elements including performing relearning in which one or a plurality of learning models (Fig. 3, 3A-B  300 compatible   models, Fig. 3C,   paragraph [0037], discloses user interface 300 of service platform displays representations  of component  related  to functionalities  .., components include machine learing models 302, 304, 306 and 308  and input/output path …, paragraph [0048], discloses training data may be proved to or more machine learing modes ..,     from multiple robots can be used to re-train or update machine learing models)  each having a different version (paragraph [0019], discloses different avaible/stored version of the machine learning models  and paragraph [0028], discloses platform may enable users to link different models version ..) , developer to develop one or more machine learning models…, developer to obtain training information  for training a machine learning model (paragraph [0024])  and as another example, one or more instance of the model may be stored at the service platform as one or more versions of the model (e.g., designated at the service platform as different  version of the same model) (paragraph [0027]).  Zeiler is silent on the developer to develop one or more machine learing model with the  option of creating  the corrosinding machine learing model with a different  versions.    
However,  Erlandson teaches machine learning model created with a different version (paragraph [0007], discloses the computing device can then automatically and iteratively adjust each of the parameters, individually or in combination to create separate version of the machine-learing model).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the clamed invention for  developer for developing   one or more machine learing model  of Zeiler with providing a model designers with option of crating several hundred of version  of Erlandson for allowing the model designer to creates several hundred version machine learing module using the determined descriptor value can be a single numeric values, the version of machine  learing model has the lowers descriptor value that represent a tradeoff between model size and accuracy (see, Erlandson paragraph [0007]).  

Prior art on the record 
Zeiler  et al (US Pub., 2018/0089592 A1 A1) discloses in some embodiments, user-selectable/connectable model representations may be provided via a user interface to facilitate artificial intelligence development. The model representations may comprise first and second machine learning model (ML) representations corresponding to first- and second-ML models, and non-ML model representations corresponding to non-ML models.

Erlandson (US Pub., 2019/0213475 A1) discloses one example of the present disclosure can include a computing device identifying parameters for configuring a machine-learning model. The computing device can then determine descriptor values for multiple versions of the machine-learning model by, for each parameter in the group of parameters: (i) adjusting the parameter's value to generate a modified version of the machine-learning model; (ii) training the modified version of the machine-learning model to determine a likelihood function for the modified version of the machine-learning model; and (iii) determining a descriptor value for the modified version of the machine learning model using the number of parameters in the group of parameters and the likelihood function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682